NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1753-19

HAZEL PATRICK, Administrator
Ad Prosequendum of the
ESTATE OF ALFONZER
PATRICK, deceased,

          Plaintiff-Appellant,

v.

ELMWOOD EVESHAM
ASSOCIATES, LLC, d/b/a
CARE ONE AT EVESHAM,
CARE ONE, LLC,
HEALTHBRIDGE
MANAGEMENT, LLC,
KESSLER INSTITUTE FOR
REHABILITATION, d/b/a
MARLTON REHABILITATION
HOSPITAL, VIRTUA MEMORIAL
HOSPITAL MT. HOLLY, VIRTUA
MEMORIAL HOSPITAL, VIRTUA
MARLTON HOSPITAL, and
VIRTUA HEALTH, INC.,

     Defendants-Respondents.
______________________________

                   Argued September 15, 2021 – Decided January 6, 2022
             Before Judges Hoffman, Geiger, and Susswein.

             On appeal from the Superior Court of New Jersey, Law
             Division, Camden County, Docket No. L-2764-17.

             Anton Tupa argued the cause for appellant (Swartz
             Culleton, PC, attorneys; Christopher J. Culleton, on the
             briefs).

             Anthony Cocca argued the cause for respondents
             Elmwood Evesham Associates, LLC, d/b/a Care One at
             Evesham, Care One, LLC, and Healthbridge
             Management, LLC (Cocca & Cutinello, LLP, attorneys;
             Anthony Cocca and Katelyn E. Cutinello, of counsel
             and on the brief).

             Brian D. Pagano argued the cause for respondents
             Kessler Institute for Rehabilitation and 92 Brick Road
             Operating      Company,      LLC,      d/b/a   Marlton
             Rehabilitation Hospital (Burns White, LLC, attorneys;
             Brian D. Pagano, of counsel and on the brief; Meghan
             E. Sibiski, on the brief).

             Kathryn A. Rivera argued the cause for respondents
             Virtua Health, Inc., Virtua Memorial Hospital
             Burlington County, Inc., and Vitrtua-West Jersey
             Health System, Inc. (Parker McCay, PA, attorneys;
             Kathryn A. Rivera, of counsel and on the brief).

PER CURIAM

      In this medical negligence case, plaintiff appeals from trial court orders

that collectively resulted in the dismissal of plaintiff's claims against defendants .

Following our review of the record and applicable law, we vacate the trial court

orders that denied plaintiff's motion to extend discovery to allow for a physician

                                                                                A-1753-19
                                          2
expert to opine on causation and granted defendants' motions for summary

judgment.

                                      I.

       On January 8, 2016, seventy-nine-year-old Alfonzer Patrick (decedent)

underwent elective spine surgery at defendant Virtua Memorial Hospital of

Burlington County (Virtua).    Decedent had a lengthy medical history and

numerous preexisting conditions, including atrial fibrillation, hyperlipidemia,

chronic obstructive pulmonary disease, obstructive sleep apnea, coronary artery

disease, gastroesophageal reflux disease, congestive heart failure, peripheral

vascular disease, hyperglycemia, morbid obesity, and pulmonary hypertension.

Decedent required surgery to address severe cervical stenosis and myelopathy

that developed over the previous eight months, limiting his ability to walk and

use his arms.

      Following his surgery, decedent was admitted to Virtua's intensive care

unit (ICU). On January 9, ICU nurses established decedent's plan of care, which

identified the risk of a pressure ulcer as a problem. To address that issue, a

pressure ulcer risk assessment was ordered every twelve hours, yielding scores

of high risk to mild risk. ICU records show decedent was turned and positioned

every two hours while in the ICU, but the records after decedent left the ICU


                                                                          A-1753-19
                                       3
did not document turning and repositioning every two hours. ICU nurses noted

four pink areas described as scarring from old pressure ulcers; however,

decedent's son and wife (plaintiff) testified at deposition that decedent never had

any wounds to his buttocks or sacrum at any time prior to this hospitalization.

      On January 14, 2016, decedent was moved from the ICU to a regular

hospital bed; the next day, Virtua discharged him to defendant Marlton

Rehabilitation Hospital (Marlton Rehab). Virtua's discharge instructions and

transfer form did not list any skin problems for decedent; in contrast, the

admission records for Marlton Rehab indicated decedent had an open wound on

his right buttock. On January 19, a nurse noted that decedent had a stage II

pressure sore. This pressure sore was again documented on January 27, but with

an increase in size.

      While at Marlton Rehab, decedent experienced worsening respiratory

problems; as a result, on February 6, 2016, he was transported to the emergency

room at Virtua and then admitted to the ICU for "chronic respiratory failure,

sepsis, atrial fibrillation, and acute renal failure syndrome, as well as MRSA

pneumonia." The following day, an examination revealed "a stage II to stage III

sacral buttock decubitus," with a nurse describing decedent "as having a boil




                                                                              A-1753-19
                                         4
which is healed on his leg and a stage III-IV pressure ulcer." Another nurse

documented two stage III pressure injuries.

      Decedent continued to experience respiratory issues and because of his

continued medical needs, on February 19, 2016, he was transferred to defendant

Care One of Evesham (Care One), a skilled nursing facility, for further

rehabilitation. Upon admission, decedent's sacral ulcers were documented at

stage II. In March, these wounds grew and merged.

      On March 12, 2016, decedent was discharged to his home, where Virtua

Home Care continued to provide care.          Throughout the month, decedent's

pressure injury grew and worsened. On March 31, decedent reported respiratory

difficulty, increased weakness, and "intolerable pain in his buttocks and hips."

Decedent returned to Virtua. On April 4, 2016, decedent "underwent excisional

debridement of the sacral decubitus and pulse irrigation of the wound . . . ."

Thereafter, the pressure injury was larger and deemed stage IV.

      Decedent's respiratory issues continued, and on April 17, 2016, decedent

went into cardiac arrest, requiring resuscitation and intubation. Thereafter,

decedent's family opted for comfort care and changed his status to do-not-

resuscitate.   He died on April 19 and his death certificate listed "acute [and]

chronic respiratory failure" as the cause of death.


                                                                           A-1753-19
                                        5
      In 2017, plaintiff filed a complaint against defendants alleging decedent

suffered injuries "caused by the negligence and carelessness of the [d]efendants'

respective nursing and administrative staffs, and these injuries caused and/or

contributed to his death." The complaint included identical counts against each

defendant, asserting survival and wrongful death claims "[a]s a direct and

proximate cause of" defendants' deficient care; in addition, plaintiff asserted a

claim against Care One alleging a violation of the Nursing Home Residents' Bill

of Rights Act, N.J.S.A. 30:13-5 to -11.

      Discovery ensued; ultimately, the discovery period lasted 879 days,

including five extensions. On August 16, 2019, the trial court entered an Order

Extending Discovery, which established the following schedule for the

completion of discovery:

               1. Plaintiff's expert reports shall be served no later
                  than September 16, 2019.

               2. Defendants' expert reports shall be served no
                  later than November 18, 2019.

               3. All expert depositions shall be completed by
                  January 3, 2020.

               4. Discovery will end on January 17, 2020.

               5. Trial is adjourned to March 2, 2020, to allow time
                  for the filing of all dispositive motions.


                                                                            A-1753-19
                                          6
      On July 30, 2019, plaintiff served an expert report from Audrey M. Lalli,

R.N. A registered nurse for over thirty years, Nurse Lalli's resume lists her

extensive experience in geriatric care, including pressure injury prevention and

treatment, as well as administrative experience including case management, care

plan development, and nurse education and supervision.

      In her report, Nurse Lalli opined that decedent "did not receive an

acceptable level of nursing care and treatment from the nursing staff at Virtua

Hospital, Marlton Rehab and Care One." She stated that decedent "had multiple

risk factors for skin breakdown," but "[e]ven with these risks, if attention had

been paid particularly to proper assessment and pressure relief, turning and a

specialty mattress and sitting surface, monitoring more closely of nutrition, and

controlling moisture, this pressure ulcer was preventable and could have been

reversed in the early stages." Nurse Lalli also cited the nursing staffs' lack of

communication, incorrect assessment of the pressure injury, and failure to

implement programming to address incontinency as deficient care.

      Nurse Lalli concluded the treating nurses' failure to provide care worsened

decedent's wound, which "caused him intolerable pain and limited his ability to

'tolerate good positioning' and have 'active participation in therapeutic

interventions."' She explained that defendants' substandard nursing care led to


                                                                            A-1753-19
                                        7
the surgery performed on the wound, and such "activity ultimately affects a

patient's respiratory status and contributes to a decline in that function and

contributed 1 to his eventual death."

      On October 23 and 31, 2019, defendants filed motions to bar Nurse Lalli

from rendering opinions on medical causation. On November 8, 2019, the trial

court heard oral argument on the defendants' motions to bar plaintiff's expert,

Nurse Lalli, from offering opinions on causation. At the start of the hearing, the

motion judge clarified that "[t]he defense is not arguing that the plaintiff's

nursing expert can't express opinions on deviation. They're arguing that the

nurse can't express opinions on proximate cause to damages." Thus, the judge

framed the issue before the court as follows: "[I]s a nurse qualified to give any

type of proximate cause opinion[?] And to make it worse in this case, it's not

an obvious one."

      Plaintiff argued that N.J.R.E. 702 allows Nurse Lalli's to use her

specialized knowledge as a registered nurse with extensive nursing education



1
  While Nurse Lalli's report clearly addressed issues of causation, defendants
did not advise plaintiff's attorney of any objection to her expression of causation
opinions until they filed their motions to bar Nurse Lalli's testimony, in late
October 2019, five weeks after the deadline for plaintiff's expert reports.
Plaintiff served Nurse Lalli's expert report at the end of July 2019, six weeks
before the deadline for plaintiff's expert reports.
                                                                              A-1753-19
                                        8
and experience, including experience in geriatric care, to assist the jury to

understand that defendants' substandard nursing care caused decedent's

problems which led to his death.

      The defense countered that New Jersey's statutes and regulations

governing nursing practice prohibit nurses from opining on causation,

diagnoses, and underlying causes of conditions. Thus, they argued that Nurse

Lalli could not offer an opinion on the effect of nursing care on decedent's

pressure injury and health since it would pertain to underlying cause and

diagnosis, especially in light of decedent's numerous comorbidities.

      The motion judge agreed with defendants, finding it inappropriate for a

nurse to provide proximate cause testimony in this case, considering decedent's

complicated medical history involving multiple serious comorbidities. The

judge acknowledged "[t]here may be cases where a nurse is qualified to express

an opinion that hits on proximate cause[,]" but "[t]his case [wa]s a very bad case

to try to shoehorn that in." In short, the judge ruled that Nurse Lalli was not

qualified "to give the punch line to the jury that these sores contributed to the

decedent's death."

      Plaintiff argued that Nurse Lalli should at least be permitted to testify that

the nurses' breached duty of care caused decedent's pressure injury, but the judge


                                                                               A-1753-19
                                         9
rejected that argument, concluding that only a doctor could parse what exactly

was caused by the confluence of defendants' alleged substandard care and

decedent's poor medical condition. Thus, the judge barred Nurse Lalli from

testifying to "any and all causation opinions." Still, the judge stated that Nurse

Lalli could testify about breach of care and stated, "[s]he may very well be

qualified to testify about these sores and what potential impacts they have in

terms of patient mobility."

      At the conclusion of the hearing, the motion judge memorialized his

decision by entering orders granting the motions to bar Nurse Lalli "from

proffering any and all causation opinions." Based upon these orders, within a

few days, each defendant filed a motion for summary judgment. On November

20, 2019, plaintiff filed a motion for reconsideration of the orders precluding

Nurse Lalli from proffering any causation opinions, along with a motion to

extend expert discovery. On November 25, plaintiff served defendants with a

report and curriculum vitae from a proposed physician expert, Dr. Richard

Stefanacci, D.O., and a certification of due diligence from plaintiff's counsel. In

the certification, plaintiff's counsel set forth the following explanation for not

providing a report from Dr. Stefanacci sooner:

            Plaintiff was unable to obtain the report of Dr.
            Stefanacci prior to the September 16, 2019 . . .

                                                                              A-1753-19
                                       10
            expert[-]report deadline because, prior to November 8,
            2019, plaintiff's counsel was unable to anticipate that
            the [c]ourt would require plaintiff to produce a
            physician expert to establish prima facie causation with
            respect to decedent's pressure wounds. Plaintiff did not
            anticipate the court's ruling because in the scores of
            New Jersey pressure wound cases that counsel has
            handled on behalf of patients and their families, no
            court had barred the plaintiff nursing care expert from
            providing opinions on the cause of the injured patient's
            pressure wounds, or ruled that a physician opinion was
            required to establish prima facie cause of a pressure
            wound, and no New Jersey appellate court has ruled
            that proof concerning pressure wound causation
            requires a medical opinion to establish a prima facie
            case.

      On December 6, 2019, the motion judge heard oral argument on these

motions. The judge first denied plaintiff's motion for the court to reconsider its

earlier decision barring Nurse Lalli from rendering causation opinions. The

judge noted the motion focused on unpublished opinions, and ruled that it would

be inappropriate for him to reverse himself based on non-authoritative cases that

he was prohibited from citing by Rule 1:36-3. Citing N.J.S.A. 45:11-23(b) and

this court's opinion in One Marlin Rifle, 319 N.J. Super. 359 (App. Div. 1999), 2



2
  In One Marlin Rifle, we held that a wife, who was a certified clinical nurse
specialist and an advanced practice nurse in mental health and psychiatric
nursing, was not qualified to render an expert opinion "with respect to a medical
diagnosis of her former husband's mental condition[,]" at a gun forfeiture
hearing. Id. at 368.
                                                                             A-1753-19
                                       11
the judge reiterated that while nurses may identify and treat pressure injuries,

they cannot opine as to their cause, as that involves a medical diagnosis of a

disease process, the breakdown of skin.

      Next, the judge denied plaintiff's motion to extend discovery to allow

plaintiff to include the expert opinion of Dr. Stefanacci. Citing Ponden v.

Ponden, 374 N.J. Super. 1 (App. Div. 2004), the judge found there were no

exceptional circumstances justifying the extension of discovery because

plaintiff's counsel should have known a medical expert was necessary to

establish proximate cause in this case. Since plaintiff had already submitted the

report of her proposed physician expert with her motion papers, plaintiff argued

there would be no need to move the trial date; however, the judge rejected this

argument, reasoning the defense would necessarily need time to respond to the

new expert's report.

      Finally, the judge addressed the summary judgment motions.           Since

plaintiff now had "no expert testimony on the issue of proximate cause to

anything," the judge granted defendants' summary judgment motions.

      This appeal followed, with plaintiff presenting the following points of

argument:

              I.   THE TRIAL COURT ERRED IN GRANTING
                   DEFENDANTS'   MOTIONS    TO   BAR

                                                                            A-1753-19
                                      12
                    PLAINTIFF'S EXPERT NURSE LALLI FROM
                    OPINING A[S] TO CAUSATION.

              II.   THE TRIAL COURT ERRED IN REFUSING
                    TO GRANT RECONSIDERATION OF ITS
                    ORDERS GRANTING THE MOTIONS TO
                    BAR PLAINTIFF'S EXPERT NURSE LALLI
                    FROM OPINING AS TO CAUSATION; AS
                    WELL AS ERRED IN DENYING PLAINTIFF'S
                    MOTION TO EXTEND EXPERT DISCOVERY.

             III.   IN THE ALTERNATIVE, THE TRIAL COURT
                    ERRED    IN  GRANTING      SUMMARY
                    JUDGMENT.
                                  II.

      To prevail in a medical malpractice action, "ordinarily, a plaintiff must

present expert testimony establishing (1) the applicable standard of care; (2) a

deviation from that standard of care; and (3) that the deviation proximately

caused the injury." Nicholas v. Mynster, 213 N.J. 463, 478 (2013) (internal

quotation marks and citation omitted). Such expert testimony "is permitted to

'assist the trier of fact to understand the evidence or to determine a fact in issue.'"

Ibid. (quoting N.J.R.E. 702). Further, an expert must be qualified to testify,

meaning the expert must have the requisite "knowledge, skill, experience,

training, or education . . . ." N.J.R.E. 702.

      "The admission or exclusion of expert testimony is committed to the

sound discretion of the trial court." Townsend v. Pierre, 221 N.J. 36, 52 (2015)


                                                                                  A-1753-19
                                         13
(citation omitted).   "[W]e apply [a] deferential approach to a trial court's

decision to admit expert testimony, reviewing it against an abuse of discretion

standard." Id., 221 N.J. at 53 (second alteration in original) (citation and internal

quotation marks omitted). The trial judge's determination will not be disturbed

"unless a clear abuse of discretion appears." State v. Chatman, 156 N.J. Super.

35, 40 (App. Div. 1978) (quoting Henningsen v. Bloomfield Motors, Inc., 32

N.J. 358, 411 (1960)); however, we accord no such discretion to a ruling that is

"inconsistent with applicable law." Pressler & Verniero, Current N.J. Court

Rules, cmt 4.7 on R. 2:10-2 (2022).

      Moreover, an expert witness's conclusions can be based on his or her

qualifications and personal experience, without citation to academic literature.

State v. Townsend, 186 N.J. 473, 495 (2006) (allowing opinion testimony based

on the expert's "education, training, and most importantly, her experience");

Rosenberg v. Tavorath, 352 N.J. Super. 385, 403 (App. Div. 2002) ("Evidential

support for an expert opinion is not limited to treatises or any type of

documentary support, but may include what the witness has learned from

personal experience."). "The requirements for expert qualifications are in the

disjunctive. The requisite knowledge can be based on either knowledge, training




                                                                                A-1753-19
                                        14
or experience." Bellardini v. Krikorian, 222 N.J. Super. 457, 463 (App. Div.

1988).

                                      III.

      On appeal, plaintiff argues the trial judge erred by barring Nurse Lalli's

causation opinions, asserting her extensive background, training, and experience

qualified her to render opinion testimony on the issue of causation, including

decedent's death. Plaintiff contends the judge committed further error when he

denied plaintiff's motion to extend discovery to allow for a physician expert to

opine on causation and granted defendants' motions for summary judgment. We

address these arguments in turn.

                                      A.

      Given the complexity of the medical causation in this case, we cannot

conclude the motion judge clearly abused his discretion in concluding Nurse

Lalli was not qualified to render the requisite opinion on causation,

notwithstanding her extensive experience. We agree with the motion judge that

            [T]here are nurses out there, including perhaps Nurse
            Lalli, that in a real world sense may very well be able
            to competently determine a lot of proximate cause
            issues. But it seems to me, to the extent that the law
            encourages bright line tests, that everybody can
            understand and comply with, this is a very bad vehicle
            to argue that a nurse should be giving any proximate
            cause testimony.

                                                                           A-1753-19
                                      15
                   . . . .

            There may be cases where a nurse is qualified to
            express an opinion that hits on proximate cause. This
            case is a very bad case to try to shoehorn that in.

            This patient had a complicated medical history. He was
            elderly, he was very sick, and he had a somewhat
            complicated history after the first cervical [surgery].
            It’s not like he had the surgery on Monday and died on
            Tuesday. It was months later[,] after three separate
            hospitalizations . . . .

      We conclude the decision to bar the causation testimony of Nurse Lalli

under N.J.R.E. 702 did not constitute a clear mistaken exercise of discretion, in

light of "the claim involved, the specific allegations made, and the opinions that

the expert propose[d] to offer at trial." Garden Howe Urban Renewal Assocs.,

L.L.C. v. HACBM Architects Eng'rs Planners, L.L.C., 439 N.J. Super. 446, 456

(App. Div. 2015). We therefore affirm the judge's orders barring Nurse Lalli

from providing causation opinions at trial.

                                        B.

      Plaintiff next contends the motion judge committed reversible error when

he denied plaintiff's motion to extend plaintiff's expert-witness deadline to allow

for a physician expert to render the requisite opinion on causation.          This

argument has merit.


                                                                              A-1753-19
                                       16
      Our system of justice favors the fair disposition of cases on their merits.

See Viviano v. CBS, Inc., 101 N.J. 538, 547 (1986). On the other hand, the

system also strives to make litigation "expeditious and efficient." Leitner v.

Toms River Reg'l Sch., 392 N.J. Super. 80, 91 (App. Div. 2007). The Rules of

Court are designed to achieve, among other goals, certainty in trial dates. Ibid.

As we have recognized, however, exceptional circumstances can arise, where

trial dates or other litigation deadlines should be extended in the interests of

justice and to avoid punishing litigants unfairly. Id. at 91-94. The fair balance

between fairness and trial-date certainty is reflected in Rule 4:24-1(c) governing

extensions of discovery, which provides in pertinent part: "No extension of the

discovery period may be permitted after an arbitration or trial date is fixed,

unless exceptional circumstances are shown."

      To demonstrate exceptional circumstances, we generally require a

showing that the attorney diligently pursued the information sought during the

discovery period but was frustrated from obtaining the discovery by

circumstances largely beyond counsel's control. Bender v. Adelson, 187 N.J.

411, 429 (2006). Specifically, the moving party must show: (1) why discovery

was incomplete and the diligence in pursuing discovery; (2) the additional

discovery is essential; (3) an explanation for why an extension was not sought


                                                                             A-1753-19
                                       17
within the original discovery period; and (4) the circumstances were beyond the

party's and counsel's control. Garden Howe Urban Renewal Assocs., LLC, 439

N.J. Super. at 460.

      As noted, because a trial date had already been set, plaintiffs were required

to demonstrate "exceptional circumstances."           At oral argument, it initially

appeared that the judge was inclined to grant plaintiff's motion, based on these

comments:

             I don't really mind reopening the case and postponing
             the trial. The earth is not [going to] spin off its axis. It's
             not like your decision to go with Nurse Lalli was
             malpractice and incompetent. You're representing to
             me that this is the first time you've ever had a judge
             disqualify the nurse on the issue of proximate cause. If
             that's true, then I certainly can't blame you . . .


After stating that he was inclined to grant plaintiff's motion and reopen

discovery, the judge added, "I don't think the defense is prejudiced in the types

of prejudice that normally bars reopening of discovery. I'll give them . . . ample

time to get a response expert if they want. If [defendants] want to depose Dr.

[Stefanacci], [plaintiff will] have to pay for it . . . ."

      Notwithstanding these comments, the judge ultimately denied the motion

to extend the deadline for plaintiff's experts to include Dr. Stefanacci, finding



                                                                               A-1753-19
                                          18
plaintiff had not demonstrated exceptional circumstances justifying a further

extension of discovery, including the deadline for serving expert reports.

      In our view, the motion judge mistakenly exercised his discretion by

refusing to extend the time-deadline for plaintiff's expert reports to include the

report of Dr. Stefanacci. Plaintiff was diligent in pursuing discovery, and served

an expert witness report addressing negligence and causation from Nurse Lalli,

six weeks before the deadline for the report. Rather than inform plaintiff of their

objections to the causation opinions included in the report, defendants waited

until five weeks after plaintiff's expert-report deadline to file their motions to

bar Nurse Lalli's testimony.

      In Mellwig v. Kebalo, 264 N.J. Super. 168, 171 (App. Div. 1993), we held

that "[i]t is inappropriate to treat objections to de bene esse deposition testimony

as concealed weapons to brandish at a future trial." In the context of this case,

we similarly find it inappropriate to treat unannounced objections to the

competency of an expert witness as concealed weapons to brandish at future

motions to preclude the witness from offering critical testimony, particularly

when the filing of the motions appear to be tactically delayed. When motions

to preclude expert testimony are pocketed until after the discovery deadline has

passed, the trial court has less options available to "fashion a fair remedy


                                                                               A-1753-19
                                        19
suggested by all of the circumstances, including the amount of time remaining

before trial." Id. at 172.

      Moreover, plaintiff's counsel provided a reasonable explanation for not

having provided a report from Dr. Stefanacci sooner, based on his own

experience "in the scores of New Jersey pressure wound cases" that he had

handled. In none of those cases did a court bar his nursing care expert from

providing opinions on causation of pressure wounds, or rule that a physician

opinion was required to establish causation; in addition, no New Jersey appellate

court had ruled that proof concerning pressure wound causation required a

medical opinion to establish a prima facie case. Nothing in the record disputes

the experience recounted by plaintiff's counsel with these types of cases. We

therefore conclude that, under the circumstances, the discovery extension should

have been granted.

      Assuming the judge correctly decided that all of Nurse Lalli's causation

opinions should be barred, as we have ruled, the judge mistakenly exercised his

discretion when he denied plaintiff leave to proceed with Dr. Stefanacci as a

causation expert. Considering the unsettled law in this area and the prior

experience of plaintiff's counsel, along with the fact that defendants did not

move to bar the causation opinions of Nurse Lalli until five weeks after the


                                                                            A-1753-19
                                      20
discovery the deadline for plaintiff's expert reports, we are satisfied that plaintiff

presented exceptional circumstances that warranted granting the requested

extension of time. We further note that the motion judge could have granted

plaintiff's motion to extend expert discovery without moving the trial date since

defendants had the report of Dr. Stefanacci in hand and the scheduled trial date

was almost three months way.

       On remand, the trial court shall conduct a case management conference

within thirty days and then enter an order allowing plaintiff to serve the expert

report of Dr Stefanacci as within time, and a final management order

establishing new deadlines for the completion of discovery and setting a new

trial date.

       Affirmed in part, vacated in part, and remanded for further proceedings in

conformity with this opinion. We do not retain jurisdiction.




                                                                                 A-1753-19
                                         21